Title: To James Madison from Louis ([Lewis?] Formon, 26 November 1807
From: Formon, Louis ([Lewis?]
To: Madison, James



Sir,
Point Peter Gpe. Novber. 26 1807.

The two prizes brought in From St. Bartholomews proved to be the pilot boat Schooner Random of Baltimore, owned by Mr. John Wilmot, the other a brig pierced for 20. guns, under Swedish Colors Said to be the Meteor of Norfolk, owned by Mr. Israël, resident burgher of St. Bartholomews.  The Cargoes have Sold to auction, and the Vessels are advertized for Sale on the 26th present.  I understood from men that have been engaged in the expedition, that papers taken at Mr. Israels Denounce a number of commercial houses of the united States, as trading with St. Domingo, and that the proofs (if any exist) would be laid before you through the medium of the French Ambassador.  I remain with a great respect & High Consideration Sir, Your most obedient humble Servant

Ls. Formon

